       Case: 3:18-cv-00303-wmc Document #: 91 Filed: 09/17/20 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN

LOUIS KEYS,

                               Plaintiff,                            OPINION AND ORDER
       v.
                                                                           18-cv-303-wmc
GABRIEL CHINIAS, LINDSAY WALKER,
OFFICER RAMSDEN, NURSE GIBBONS,
and SGT. EBBERT,

                               Defendants.


       Pro se plaintiff Louis Keys is proceeding against employees of Columbia Correctional

Institution (“CCI”) on Eighth Amendment and negligence claims related to three discrete

instances between September 2017 and January 2018 when CCI staff mishandled his

medications. Specifically, Keys alleges that three correctional officers and a nurse failed to

provide proper medical treatment after he took the wrong medication, and a unit manager

failed to take corrective action after the first incident. (Dkt. #21 at 11.) Before the court

are two motions by Keys: a motion for leave to depose defendants and a motion to clarify

or add claims. (Dkt. ##56, 84.)1 For the following reasons, the court will deny both of

Keys’s motions.



I. Motion for Leave to Depose Defendants

       Keys seeks leave to depose defendants. (Dkt. #56.) Under Federal Rule of Civil

Procedure 30(b)(3), depositions must be recorded and the party requesting the deposition

must pay for the recording and transcripts. The court does not have funds to pay for


1
  Defendants also have filed a motion to dismiss in part and for summary judgment, and Keys has
filed a brief in opposition. (Dkt. ##58, 74.) The court will take up this motion in a separate order.
       Case: 3:18-cv-00303-wmc Document #: 91 Filed: 09/17/20 Page 2 of 3




prisoners to take depositions. Since Keys has not indicated that he is willing to pay to

record the depositions he requests, the court will deny his request. Keys may renew this

request if he is willing to pay the costs associated with taking defendants’ depositions and

provides an updated prisoner trust fund account statement verifying that he had funds

available for that purpose.



II. Motion to Clarify or Add Claims

       Keys also seeks to amend his allegations regarding defendants Chinias and Ramsden

and dismissed defendant Lloyd in the hope that the court will now allow Keys to proceed

against them on previously dismissed claims related to the administration of incorrect

medication. (Dkt. #84.) Specifically, Keys asks the court to reconsider allowing him to

proceed against these correctional officers on claims that they each acted with deliberate

indifference by giving Keys the wrong medication on September 8, 2017, December 3,

2017, and January 2, 2018, respectively. In support, Keys now alleges that each of these

officers acted intentionally. (Dkt. #84 at 1.)

       Keys gives no good reason for the nearly one-year delay in seeking this relief. The

court would likely have been less skeptical of an earlier motion, but allowing Keys to

proceed on these claims now, and against a previously dismissed defendant, would be

simply too prejudicial to defendants, who have already devoted considerable resources to

responding to Keys’s other motions and to preparing their own dispositive motion. More

importantly, Keys gives the court no reason to change its disposition of these claims. The

court’s screening order clearly explains why Keys cannot proceed against these correctional

officers on these claims (dkt. #21 at 5), and Keys offers no factual allegations in support
                                             2
           Case: 3:18-cv-00303-wmc Document #: 91 Filed: 09/17/20 Page 3 of 3




of his new, conclusory assertion that each of these officers intentionally gave him the wrong

medication. Accordingly, the court will deny his motion. See Sound of Music v. Minnesota

Mining and Mfg. Co., 477 F.3d 910, 922-23 (7th Cir. 2007) (explaining that a motion to

amend a complaint may be denied as unduly prejudicial to the opposing party or ultimately

futile).



                                            ORDER

           IT IS ORDERED that:

           1) Plaintiff Louis Keys’s motion for leave to depose defendants (dkt. #56) is
              DENIED.

           2) Plaintiff’s motion to clarify or add claims (dkt. #84) is DENIED.

           Entered this 17th day of September, 2020.

                                             BY THE COURT:

                                             /s/
                                             __________________________________
                                             WILLIAM M. CONLEY
                                             District Judge




                                                3
